EXAMINER’S AMENDMENT
	The present application is being examined under the pre-AIA  first to invent provisions. 
The current Notice of Allowance is in response to the Appeal Conference held 13 January 2021, in which it was determined that the prior rejection was not proper, a new rejection would be proper, and that the below amendments would place the application in condition for allowance.  

Authorization for this examiner’s amendment was given in an interview with Sara Haas on 14 January 2021.
The application has been amended as follows: 
In claim 1, the phrase “provided within the multi-axis joint and” has been added between the words “mechanism” and “operable” in line 20.
In claim 19:
The colon “:” has been deleted from the end of line 11 and lines 12-13 are combined into the clause of lines 8-11 (i.e. the indent prior to line 12 has been removed and “a biasing mechanism…” is directly after the word “comprises” in line 11.
The phrase “provided within the multi-axis joint and” has been added between the words “mechanism” and “operable” in line 12.
Claim 24 has been deleted. 

The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the combination of the upright handle with a platform extending forwardly therefrom, a multi-axis joint mounting the lower portion of the platform to the foot assembly and a biasing mechanism provided within the multi-axis joint to bias the upright handle to a neutral position about the vertically .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 January 2021